Exhibit 10.19


CLARK HOLDINGS INC.


Bonus Incentive Policy


Description of Material Terms
 
The Bonus Incentive Policy provides for a bonus pool (the “Quarterly Bonus
Pool”) for executive and senior management consisting of 10% of the Company’s
earnings before interest, tax, amortization and restructuring charges, with
bonuses to be paid on a quarterly basis.  The Bonus Incentive Policy also
provides for an additional bonus pool (the “Incentive Bonus Pool”) if the
Company undergoes a change in ownership.  The size of the Incentive Bonus Pool
is based on the size of the transaction.  The following table lists the
company’s named executive officers (as defined in Item 402 of Regulation S-K)
that participate in the Quarterly Bonus Pool and the Incentive Bonus Pool and
each such officer’s percentage share of the bonus pools:


Name
 
Title
 
Quarterly
Bonus Pool
Percentage
   
Incentive
Bonus Pool
Percentage
 
Charles H. Fischer III
 
President of The Clark Group, Inc.
    30 %     30 %
Kevan D. Bloomgren
 
Chief Financial Officer
    10 %     10 %



 
 

--------------------------------------------------------------------------------

 